Citation Nr: 1518469	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-20 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to the Veteran's service-connected back disability.

2.  Entitlement to service connection for a neurological disability of both lower extremities, currently claimed as radiculopathy, to include as secondary to the Veteran's service-connected back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to May 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In October 2013, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript is of record.  At the hearing, the Veteran submitted new evidence and waived initial review by the RO.

Both the paper claims file and paperless claims file in VA's electronic records management systems have been reviewed.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran has a current bilateral hip disability that is related to his service or to his service-connected lumbar spine degenerative arthritis.

2.  The weight of the evidence supports a finding that the Veteran has a current neurological disability that is related to his service or to his service-connected lumbar spine degenerative arthritis.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a neurological disability of both lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran was provided complete notice with regard to his service connection claim in November and December 2012, prior to the initial adjudication.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

Additionally, the October 2013 Board hearing focused on the elements necessary to substantiate the claims on appeal.  The undersigned asked questions to obtain pertinent evidence, and the Veteran and his representative demonstrated actual knowledge of the required elements for service connection.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  No prejudice has been alleged due to any possible notice defects.  To the extent that the Veterans Law Judge did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, no prejudice is shown.  Rather, the Veteran has had ample opportunity to participate in the adjudication by submitting pertinent evidence and making pertinent arguments.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VA has also substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

VA provided a VA examination in December 2012 to determine the nature and etiology of the Veteran's hip and neurological disabilities.  In his May 2013 notice of disagreement, the Veteran expressed his dissatisfaction with the VA examination of his hips.  The Board, however, finds no indication that the examination was inadequate.  The examiner noted the Veteran's complaints of hip symptoms and provided a well-founded medical opinion as to their nature and etiology.  Additionally, the evidence of record is sufficient to reach a decision on the merits.

VA has satisfied its duties to inform and assist with respect to this claim.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a non-service-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Bilateral Hip Disability

The Veteran seeks service connection for a bilateral hip disability with mobility issues, to include as secondary to his service-connected lumbar spine disability.  See November 2012 claim.  He is competent to report his observable symptoms and history, including the onset and timing of any hip difficulties, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, he is not competent to diagnose a specific hip disability or the cause of his symptoms, as this requires testing and medical expertise.  Id.

The December 2012 VA examination of the Veteran's hip reflects that he does not have a current hip disability.  The examiner noted that the Veteran had lower back pain that extended at times to the left side of his hip and buttocks, and opined that the Veteran's complaints of hip pain are symptoms of his service-connected back disability and not a separate and distinct disability.  Private and VA treatment records are negative for a diagnosis of a separate and distinct hip disability.  Rather, they show findings of sciatic nerve pain.  See, e.g., records of private chiropractic treatment from January 2011 to November 2012.  There is no argument or indication that the Veteran's hip condition has changed since the VA examination.

In sum, the most probative evidence shows that the Veteran does not have a current hip disability that is separate and distinct from his neurological symptoms.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there was no current disability).  The preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim for a hip disability must be denied.  38 C.F.R. §§ 3.102, 3.303.

Neurological Disability

An October 2013 letter from the Veteran's chiropractor states that the Veteran has constant ongoing low back pain, which includes several acute flare ups of sciatic nerve and radicular symptoms associated with his back disability.  In contrast, the December 2012 VA examiner found that the Veteran did not have radiculopathy or any other neurological disability.  As such, the Board finds that the evidence is in relative equipoise as to whether he has a current neurological disability and resolves any doubt as to this element of service connection in favor of the Veteran.  Moreover, the weight of the evidence attributes the current neurological disorder to the service-connected spine disability.  

Having considered the medical and lay evidence, the Board finds that the record is in relative equipoise as to whether the Veteran's current neurological disability is related to his service-connected spine disability.  Therefore, the benefit-of-the-doubt rule applies, and all doubt is resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral hip disability is denied.

Service connection for a neurological disability of both lower extremities is granted.



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


